Citation Nr: 0004371	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  95-13 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for arthritis of the 
neck, arms, hips, knees, legs, ankles and hands.

2. Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.

3. Entitlement to an increased rating for sinusitis with 
headaches and chest pain, currently evaluated as 10 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1984 to July 1993.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  In a 
rating decision dated in May 1994, the RO, in pertinent part, 
granted service connection for lumbosacral strain with 
anterior wedge compression at L1, and assigned a 
noncompensable evaluation, effective July 1993.  The veteran 
disagreed with the assigned rating.  He subsequently 
submitted a claim for arthritis of multiple joints and 
sinusitis.  By rating action dated in December 1994, the RO 
denied service connection for arthritis of the neck, back, 
arms, hips, legs, ankles and hands and for sinusitis, as well 
as confirmed and continued the noncompensable evaluation in 
effect for lumbosacral strain.  

Based on the receipt of additional evidence, including the 
veteran's testimony at a hearing at the RO in January 1996, a 
hearing officer, in a decision in June 1996, continued the 
denial of service connection for arthritis of the neck, arms, 
hips, knees, legs, ankles and hands; granted service 
connection for sinusitis with related headaches and assigned 
a 10 percent evaluation; and increased the rating assigned 
for lumbosacral strain to 10 percent, effective July 1993.  
These determinations were effectuated by the RO in a June 
1996 rating decision.  

Additional evidence was submitted on the veteran's behalf.  
Following the receipt of that evidence, the RO, by rating 
decision dated in September 1996, increased the evaluation 
assigned for the veteran's service-connected low back 
disability to 20 percent, effective June 1996.  Based on a 
review of the case by a hearing officer, the RO, in a rating 
action dated in October 1997, concluded that there was clear 
and unmistakable error in the decision to assign June 1996 as 
the effective date of the increased rating for lumbosacral 
strain.  In this rating decision, the RO assigned a 20 
percent evaluation, effective July 1993.  

The Board notes that the veteran had raised a claim for 
service connection for a disability manifested by chest pain.  
In the most recent rating action, dated in October 1999, the 
RO associated chest pain with the veteran's service-connected 
sinusitis with headaches, and confirmed and continued the 10 
percent schedular rating.  Accordingly, the issue of 
entitlement to service connection for a disability manifested 
by chest pain is moot.

Throughout the course of his appeal, the veteran has raised 
numerous issues.  In his decision in June 1996, the hearing 
officer noted that the veteran, during the hearing in January 
1996, had withdrawn from appellate consideration the issues 
of entitlement to service connection for residuals of a head 
injury, a kidney disorder, a bladder disability, bilateral 
hearing loss and diabetes mellitus, and the issue of 
entitlement to an increased rating for hypertension.  In 
addition, it was indicated that the veteran's testimony had 
been considered to be a notice of disagreement with respect 
to the issues of entitlement to service connection for 
service connection for a pulmonary disorder and otitis 
media/otitis externa and viral conjunctivitis, and the issues 
of entitlement to increased ratings for pseudofolliculitis 
barbae and the veteran.  Finally, it was indicated that since 
the hearing officer had granted service connection for 
sinusitis and gastritis, these issues were no longer on 
appeal.  The veteran was notified of these matters in the 
supplemental statement of the case issued in July 1996.  He 
was advised that he had to submit a substantive appeal for 
any issue which had not previously been perfected.  The 
veteran has not disputed that the issues referred to above 
were withdrawn.  In a substantive appeal received in November 
1996, the veteran referred only to the issues of increased 
ratings for lumbosacral strain and sinusitis.  The Board 
notes that in a statement dated in October 1998, the veteran 
indicated that he was withdrawing the issue of entitlement to 
an increased rating for scars of the forehead.  The Board 
finds, accordingly, that the only issues properly before the 
Board at this time are as listed on the cover page of this 
decision.  

In October 1998, the veteran stated that he wanted all issues 
considered on the basis that the underlying disabilities were 
attributable to his service in the Persian Gulf.  An October 
1999 rating decision considered the issued of entitlement to 
service connection for a pulmonary disorder/asthma as being 
secondary to Persian Gulf service.  Since a notice of 
disagreement has not been submitted, this matter is not 
before the Board at this time.  

The issue of entitlement to an increased rating for sinusitis 
with headaches and chest pain will be considered in the 
REMAND section below.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. Arthritis of the neck, arms, hips, knees, legs, ankles and 
hands was not shown in service, and has not been 
demonstrated following the veteran's separation from 
service.  

2. With respect to the claim for an increased rating for 
lumbosacral strain, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

3. The veteran's low back disability is manifested by minimal 
limitation of motion, with no current evidence of muscle 
spasm.  There is no clinical evidence of swelling, 
deformity or discoloration.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for arthritis 
of the neck, arms, hips, knees, legs, ankles and hands.  
38 U.S.C.A. § 5107(a) (West 1991).

2. A rating in excess of 20 percent for lumbosacral strain is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Arthritis of 
the Neck, Arms, Hips, Knees, Legs, Ankles 
and Hands

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a "claim must be accompanied by evidence."  Id. at 
611.  As will be explained below, the veteran has not 
submitted competent evidence to support his claim for service 
connection.  Thus, the Board finds that this claim is not 
well grounded.  Accordingly, there is no duty to assist him 
in the development of his claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  

Factual background

The service medical records are negative for complaints or 
findings pertaining to arthritis.  The veteran complained of 
generalized body aches in June 1985.  An examination was 
completely negative, to include the lumbosacral spine, hips, 
shoulders, arms and ankles.  The assessment was normal 
examination.  On a report of medical history in July 1993, in 
conjunction with a reenlistment examination, the veteran 
denied having arthritis, rheumatism or bursitis of any other 
bone or joint deformity.  On examination in July 1993, a 
clinical evaluation of the musculoskeletal system was normal.  

The veteran submitted an initial claim for service connection 
in July l993.  There was no mention of arthritis of any 
joint.

The veteran was afforded a general medical examination and an 
examination of the spine by the VA in September 1993.  There 
were no complaints or findings concerning arthritis.  

VA outpatient treatment records disclose that the veteran 
complained of left hip and bilateral knee pain in August 
1994.  An X-ray of the left hip in January 1995 revealed no 
significant abnormalities.  An X-ray of the left hand was 
normal, except for the presence of an ossicle.  He was seen 
in the orthopedic clinic in January 1995 for complaints of 
hip pain, bilateral hand and knee pain and upper back pain.  
An examination revealed full range of motion of the hips and 
knees.  An X-ray of the left hip revealed mild degenerative 
joint disease.  The pertinent assessment was possible early 
left hip osteoarthritis.  

Private medical records show that the veteran was seen in 
March 1996 for follow-up of various problems, including 
osteoarthritis.  The pertinent assessment was osteoarthritis 
symptoms.  

In a statement dated June 1996, a private physician indicated 
that he had examined the veteran the previous month.  The 
veteran related that he first started having pain in his 
knees in July 1995.  He added that in March 1996, he awoke 
with pain in both hands, the upper back and both hips.  He 
stated that he was advised that it was the result of overuse.  
It was reported that the veteran stated that he started 
having pain in his hands in 1994, and went to the VA for 
studies that were negative.  Following an examination, there 
was no impression relating to arthritis of any joint.  

A private physician reported in May 1998 that he had seen the 
veteran that month for a re-examination for his knees.  He 
reviewed records from other private physicians which 
reflected that the veteran underwent an arthroscopy of the 
right knee in December 1996 and one on the left knee in March 
1997.  The diagnoses were status post arthroscopy of each 
knee.  The examiner stated that the veteran's disability was 
causally related to injuries in 1995, 1996 and 1997 during 
the veteran's employment.

During a VA examination of the spine in March 1999, the 
veteran reported that he had pain in the upper back.  He had 
been able to work a full day's schedule with minimal 
symptomatology, and only became aware of the increased 
discomfort after he had worked a full day.  The veteran 
brought a number of X-rays, including an X-ray of the 
cervical spine in October 1996 which was completely negative, 
with no indication of any structural abnormality.  An X-ray 
of the cervical spine on the VA examination was within normal 
limits.  

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

A review of the record reveals that the service medical 
records are entirely negative for any findings referable to 
arthritis.  Indeed, the only reference to arthritis was in 
January 1995.  One X-ray was interpreted as showing mild 
degenerative joint disease in the left hip.  It appears 
another X-ray at approximately the same time, or the 
interpretation of the same X-ray by the radiologist was 
normal.  The fact remains that there is no other clinical 
evidence in the record of arthritis of any other joint.  The 
Board acknowledges that the veteran has undergone 
arthroscopic procedures on each knee.  Even if arthritis is 
shown, a private physician has attributed his bilateral knee 
problems to injuries at work.  Moreover, there is no 
competent medical evidence that arthritis of the left hip, if 
present, is related to service.  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer, 3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.  Accordingly, 
based on the evidence of record, the Board finds that the 
veteran's claim is not well grounded.

The only evidence supporting the veteran's claim that he has 
arthritis related to service consists of his own statements.  
The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Thus, his lay assertions to the effect that he has 
arthritis which is related to service are neither competent 
nor probative of the issue in question.  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis for a 
well-grounded claim.  

II.  An Increased Rating for Lumbosacral 
Strain 

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy, 1 Vet. App. 78.  In this 
case, the veteran's statements concerning the severity of the 
symptoms of his low back disability that are within the 
competence of a lay party to report are sufficient to 
conclude that his claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629; Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  No further development is necessary in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Factual background

The service medical records disclose that the veteran was 
seen in January 1992 for back pain.  It was noted that he had 
a muscle strain.  The veteran reported that he experienced 
recurrent back pain on a report of medical history in July 
1993.  The spine was normal on examination.  

The veteran was afforded an examination of the spine in 
September 1993.  He stated that his back bothered him every 
day, particularly on bending, stooping, or standing for 
prolonged periods of time.  He denied numbness or tingling in 
either leg.  On examination, there were no deformities of the 
spine.  The veteran could flex forward to 90 degrees; extend 
backwards to 30 degrees; do lateral flexion to 30 degrees, 
bilaterally; and rotation was to 40 degrees, bilaterally.  An 
X-ray of the lumbosacral spine showed borderline anterior 
wedge compression of L1.  The diagnosis was chronic 
lumbosacral strain.

Based on this evidence, the RO, by rating action dated in May 
1994, granted service connection for chronic lumbosacral 
strain with anterior wedge compression at L1, and assigned a 
noncompensable evaluation under Diagnostic Code 5295.

VA outpatient treatment records dated from 1993 to 1994 
reflect treatment for low back complaints.  The veteran 
reported in August 1994 that he had constant low back pain.  
On examination of the spine, there was no pain on palpation.  
Flexion and extension were to 30 degrees, and this was noted 
to be within normal limits.  The assessment was chronic low 
back pain with radiculopathy.  

In a decision dated June 1996, a hearing officer based, in 
part, on the testimony at a hearing in January of that year, 
assigned a 10 percent rating for the veteran's service-
connected lumbosacral strain, effective July 1993.  This 
action was effectuated by a rating decision dated June 1996.

A private physician reported in June 1996 that he had 
examined the veteran the previous month.  He complained of 
intermittent low back pain.  There was no numbness in the 
lower extremities.  The pain increased with bending.  An 
examination revealed that on forward flexion, the veteran 
could place the fingertips on the floor.  Extension was to 25 
degrees.  On lateral bending, the veteran lacked one inch 
from placing the fingertips on the fibular heads.  Rotation 
was to 30 degrees, bilaterally.  Sensation was intact 
throughout the lower extremities to pinwheel and light touch.  
The pertinent impression was low back strain.  

The RO considered the additional evidence which had been 
submitted in a September 1996 rating decision, and assigned a 
20 percent rating for lumbosacral strain, effective June 
1996.  An October 1997 rating decision concluded that there 
was clear and unmistakable error in the September 1996 rating 
action in assigning an effective date of June 1996 for the 
increased rating for the veteran's service-connected low back 
disability.  It was concluded that the proper effective date 
for the award of a 20 percent rating was July 1993, the day 
following the veteran's separation from service.  

Private medical records dated from 1996 to 1998 have been 
associated with the claims folder.  When he was seen in 
December 1996, the veteran stated that he continued to have 
problems with back pain.  He was taking Tylenol with codeine 
which did not completely control the pain.  On examination, 
there was tenderness over the left paraspinous muscles with 
decreased range of motion to approximately 60 percent.  
Straight leg raising was negative.  The assessment was back 
pain.  It was indicated that the veteran had considerable 
spasm of his paraspinous muscles.  It was noted that it was 
possible that a muscle relaxant would improve his pain.  

The veteran was afforded a VA examination of the spine in 
March 1999.  He complained of pain in his low back.  His 
symptoms seemed to be mainly noticeable towards the end of 
the day.  He had been able to work a full day's schedule with 
minimal symptomatology and only became aware of the increased 
discomfort after he had worked a full day.  He was being 
treated with nonsteroidal anti-inflammatory medication.  An 
examination showed that he walked without evidence of a limp.  
He stood erect.  However, when the veteran was standing, 
especially when he leaned forward, he was noted to have a 
slight leg length discrepancy with the left pelvis dropping 
down lower than the right side.  In association with this, 
there appeared to be very minor lumbar scoliosis.  When the 
veteran's left lower extremity was leveled by putting 
approximately a 1-inch lift under the heel, the pelvis 
leveled and the spine appeared to be completely straight.  
The veteran had excellent forward flexion, in excess of 80 
degrees, and he could bring his fingertips to within four 
inches of his toes.  He had full 30 degrees of extension of 
the lumbar spine and minimal limitation of lateral bending of 
20 degrees, bilaterally.  The indicated areas of pain were 
rather diffusely distributed throughout the lower lumbar 
spine.  There was no indication of any swelling, deformity, 
discoloration or local point tenderness in any of these 
areas.  It was noted that the veteran climbed on and off the 
examining table without a problem.  Straight leg raising in 
the sitting and supine positions was limited to 80 degrees, 
bilaterally with minimal hamstring tightness.  An X-ray of 
the lumbosacral spine showed minimal scoliosis convexity to 
the left and the lumbar spine was otherwise normal.  

The diagnosis was that an examination of the veteran's back 
failed to reveal any significant objective abnormality other 
than the fact that he had a leg length discrepancy with 
approximately 2 cm. shortening of the left lower extremity.  
It was indicated that this would produce a pelvic tilt and a 
compensatory scoliosis, but there was no indication of any 
fixed scoliosis, lordosis or kyphosis deformity of the lumbar 
spine.  Thus, the examiner commented that it would appear 
that the veteran's symptoms were a manifestation of chronic 
non-specific, musculoligamentous strain of the back, 
complicated or aggravated by leg length discrepancy with a 3/4 
inch shortening of the left lower extremity.  The veteran did 
not appear to have a major disability because of his back, 
but had some minor symptomatology.  The examiner added that 
it would appear that any functional impairment related to the 
back would be minimal in relation to activities requiring 
repeated bending, heavy lifting, twisting of the back, etc.  
His impairment would be related in part to structural changes 
with leg length discrepancy and shortening of the left lower 
extremity, but no indication of instability, incoordination 
or weakness.  Pain and fatigability would be minor factors in 
association with his back symptomatology.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 40 percent evaluation may be assigned for lumbosacral 
strain which is severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
may be assigned for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Diagnostic Code 5295.

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  When moderate, a 20 percent 
evaluation may be assigned.  Diagnostic Code 5292.

The degree of impairment resulting from a disability involves 
a factual determination of the severity of the disability.  
Since the veteran's claim relative to his lumbar spine has 
been in continuous appellate status since the filing of his 
notice of disagreement, the Board's inquiry must be upon all 
medical and lay evidence of record reflecting the severity of 
his disability since the submission of his claim.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A review of the record discloses that the veteran was 
initially examined by the VA shortly after his separation 
from service.  At that time, he had, at most, minimal 
limitation of motion of the lumbar spine.  The examination 
failed to reveal any deformities of the spine.  Numerous 
treatment records have been associated with the claims 
folder, and these records reflect minimal treatment 
concerning the low back.  The Board concedes that when he was 
seen by a private physician in December 1996 muscle spasms 
were present.  It is significant to point out, however, that 
the most recent VA examination, conducted in March 1999, 
again demonstrated only minimal limitation of motion of the 
lumbar spine.  The veteran did report pain on motion 
throughout the lower lumbar spine.  The Board emphasizes that 
there was no swelling, deformity or discoloration.  

As noted above, in order to assign a higher rating, the 
evidence must establish severe limitation of motion or severe 
lumbosacral strain.  There is no clinical evidence, however, 
of severe listing of the whole spine or marked limitation of 
forward bending.  The Board points out that the examiner 
opined that the examination showed that the only significant 
abnormality was a leg length discrepancy.  The evidence in 
support of the veteran's claim consists of his statements 
regarding the severity of his low back disability.  In 
contrast, the Board concludes that the medical evidence of 
record is of greater probative value, and that the overall 
disability picture does not warrant a rating in excess of 20 
percent.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, the recent VA examination failed to 
demonstrate the presence of findings which would warrant a 
higher evaluation for the lumbar spine.  Therefore, a higher 
rating is not warranted under these provisions.


ORDER

Service connection for arthritis of the neck, arms, hips, 
knees, ankles and hands is denied.  An increased rating for 
lumbosacral strain is denied.


REMAND

The veteran asserts that a higher rating is warranted for 
sinusitis with headaches and chest pain.  In this regard, the 
Board points out that he underwent a revision endoscopic 
sinus surgery in 1998, but the report of this has not been 
associated with the claims folder.  In addition, following 
the most recent examination in March 1999, the examiner 
recommended a follow-up with the ear, nose and throat service 
for a postsurgical consultation.  It is not clear if this was 
accomplished as any report made is not of record.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his sinus 
condition since 1993.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

2.  The RO should specifically seek to 
obtain the report, if made of the ear, 
nose and throat consultation which was 
recommended during the March 1999 VA 
examination.

3.  The veteran should then be afforded a 
VA examination by a specialist in ear, 
nose and throat disease, if available, to 
determine the nature and extent of his 
sinusitis with headaches and chest pain.  
All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals


 


